TABLE OF CONTENTS



 
Exhibit 10.8
 
The Shaw Group Inc.
 
2008 Omnibus Incentive Plan





--------------------------------------------------------------------------------



 



Contents
 

 



         
Article 1. Establishment, Purpose, and Duration
    1  
Article 2. Definitions
    1  
Article 3. Administration
    5  
Article 4. Shares Subject to This Plan and Maximum Awards
    6  
Article 5. Eligibility and Participation
    8  
Article 6. Stock Options
    8  
Article 7. Stock Appreciation Rights
    10  
Article 8. Restricted Stock
    11  
Article 9. Restricted Stock Units
    12  
Article 10. Performance Shares
    13  
Article 11. Performance Units
    13  
Article 12. Cash-Based Awards and Other Stock-Based Awards
    14  
Article 13. Transferability of Awards and Shares
    14  
Article 14. Performance Measures
    15  
Article 15. Nonemployee Director Awards
    16  
Article 16. Dividend Equivalents
    16  
Article 17. Beneficiary Designation
    16  
Article 18. Rights of Participants
    16  
Article 19. Change of Control
    17  
Article 20. Amendment and Termination
    18  
Article 21. Withholding
    19  
Article 22. Successors
    19  
Article 23. General Provisions
    19  





i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The Shaw Group Inc.
2008 Omnibus Incentive Plan
 
Article 1. Establishment, Purpose and Duration
 
1.1       Establishment.  The Shaw Group Inc., a Louisiana corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as The Shaw Group Inc. 2008 Omnibus Incentive Plan
(hereinafter referred to as, the “Plan”), as set forth in this document. This
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares and Other Stock-Based Awards. This Plan shall become effective upon
shareholder approval (the “Effective Date”) and shall remain in effect as
provided in Section 1.3.
 
1.2       Purpose of this Plan.  The purpose of this Plan is to provide a means
whereby Employees, Directors, and Third-Party Service Providers of the Company
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become Employees
or Third-Party Service Providers of the Company and to provide a means whereby
those individuals upon whom the responsibilities of the successful
administration and management of the Company are of importance can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company and its shareholders.
 
1.3       Duration of this Plan.  Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.
 
Article 2. Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
 

  2.1        “Affiliate” shall mean any corporation or other entity (including,
but not limited to, a partnership or a limited liability company), that is
affiliated with the Company through stock or equity ownership or otherwise, and
is designated as an Affiliate for purposes of this Plan by the Committee.    
2.2        “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 4.3.     2.3        “Award” means, individually or
collectively, a grant under this Plan of Nonqualified Stock Options, Incentive
Stock Options, SARs, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Cash-Based Awards or Other Stock-Based Awards, in
each case subject to the terms of this Plan.     2.4        “Award Agreement”
means either (i) a written or electronic agreement entered into by the Company
and a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, including any amendment or modification thereof, or
(ii) a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
Internet or other non-paper Award Agreements, and the use of electronic,
Internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant.     2.5        “Beneficial Owner” or “Beneficial
Ownership” shall have the meaning ascribed to such term in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.     2.6        “Board” or
“Board of Directors” means the Board of Directors of the Company.     2.7       
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 12.


1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  2.8        “Cause” means, unless otherwise specified in an Award Agreement or
in an applicable employment agreement between the Company and a Participant,
with respect to any Participant:

 

  (a)  Willful failure to substantially perform his or her duties as an Employee
(for reasons other than physical or mental illness) or Director after reasonable
notice to the Participant of that failure;

 

  (b)  A fraud against, or theft of property of, the Company or any Subsidiary
or Affiliate;     (c)  Conviction of, or entering into a plea of nolo contendere
or guilty to, a felony or a misdemeanor offense involving violent or dishonest
behavior under the laws of the United States or any State;     (d)  Gross
negligence or willful misconduct that causes, or the knowing failure to take
reasonable and appropriate action to prevent, any material injury to the
financial condition or business reputation of the Company or any Subsidiary or
Affiliate; or     (e)  A material breach of any written covenant or agreement
with the Company or any Subsidiary or Affiliate.

 

  2.9        “Change of Control” means a “change in ownership,” a “change in
effective control,” or a “change in the ownership of substantial assets” of the
Company.

 

  (a)  A “change in ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of paragraph (b) below).     (b) 
Notwithstanding that the Company has not undergone a change in ownership under
paragraph (a) above, a “change in effective control” of the Company occurs on
the date that a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this paragraph (b), the term “Company” refers solely to the
relevant corporation identified in the opening paragraph of this Agreement, for
which no other corporation is a majority shareholder.     (c)  A “change in the
ownership of substantial assets” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 75% percent of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

  2.10        “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.     2.11        “Commission” means the
Securities and Exchange Commission.     2.12        “Committee” means the
Compensation Committee of the Board or a subcommittee thereof or any other
committee designated by the Board to administer this Plan. The members of the
Committee shall be appointed from time to time by and shall serve at the
discretion of the Board. If the Committee does not exist or cannot function for
any reason, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.


2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  2.13        “Company” means The Shaw Group Inc., a Louisiana corporation, and
any successor thereto as provided in Article 22.     2.14        “Covered
Employee” means any Employee who is or may become a “Covered Employee,” as
defined in Code Section 162(m), and who is designated, either as an individual
Employee or class of Employees, by the Committee within the shorter of
(i) 90 days after the beginning of the Performance Period, or (ii) 25% of the
Performance Period has elapsed, as a “Covered Employee” under this Plan for such
applicable Performance Period.     2.15        “Director” means any individual
who is a member of the Board of Directors of the Company.     2.16       
“Disability” has the meaning assigned to such term in Code Section 22(e)(3).    
2.17        “Dividend Equivalent” means a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the dividends
paid on one Share for each Share represented by an Award held by such
Participant     2.18        “Effective Date” has the meaning set forth in
Section 1.1.     2.19        “Employee” means any individual performing services
for the Company, an Affiliate or a Subsidiary and designated as an employee of
the Company, the Affiliate or the Subsidiary on its payroll records. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate or Subsidiary as an independent contractor, a
consultant or an employee of an employment, consulting or temporary agency or
any other entity other than the Company, Affiliate or Subsidiary, without regard
to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified, as a common-law employee of the
Company, Affiliate or Subsidiary during such period. An individual shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, any Affiliates or any Subsidiaries. For purposes of Incentive Stock
Options, no such leave may exceed 90 days, unless reemployment upon expiration
of such leave is guaranteed by statute or contract. If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
then three months following the 91st day of such leave, any Incentive Stock
Option held by a Participant shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonqualified Stock Option.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.     2.20       
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.     2.21        “Extraordinary Items”
means (i) extraordinary, unusual and/or nonrecurring items of gain or loss;
(ii) gains or losses on the disposition of a business; (iii) changes in tax or
accounting regulations or laws; or (iv) the effect of a merger or acquisition,
all of which must be identified in the audited financial statements, including
footnotes, or the Management Discussion and Analysis section of the Company’s
annual report.     2.22        “Fair Market Value” or “FMV” means, as applied to
a specific date, the price of a Share that is based on the opening, closing,
actual, high, low or average selling prices of a Share reported on any
established stock exchange or national market system including without
limitation the New York Stock Exchange and the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotation System on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.
Unless the Committee determines otherwise, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded.     2.23        “Full Value Award” means an Award other
than in the form of an ISO, NQSO or SAR that is settled by the issuance of
Shares.     2.24        “Grant Date” means the date an Award is granted to a
Participant pursuant to the Plan.


3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  2.25        “Grant Price” means the price established at the time of grant of
an SAR pursuant to Article 7.     2.26        “Incentive Stock Option” or “ISO”
means an Option to purchase Shares granted under Article 6 to an Employee that
is designated as an Incentive Stock Option and that is intended to meet the
requirements of Code Section 422 or any successor provision.     2.27       
“Insider” shall mean an individual who is, on the relevant date, an officer (as
defined in Rule 16a-1(f) (or any successor provision) promulgated by the
Commission under the Exchange Act) or Director of the Company, or a more than
10% Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.     2.28       
“Nonemployee Director” means a Director who is not an Employee.     2.29       
“Nonemployee Director Award” means any NQSO, SAR or Full Value Award granted,
whether singly, in combination or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions and
limitations as the Board or Committee may establish in accordance with this
Plan.     2.30        “Nonqualified Stock Option” or “NQSO” means an Option that
is not intended to meet the requirements of Code Section 422, or that otherwise
does not meet such requirements.     2.31        “Option” means an Award granted
to a Participant pursuant to Article 6, which Award may be an Incentive Stock
Option or a Nonqualified Stock Option.     2.32        “Option Price” means the
price at which a Share may be purchased by a Participant pursuant to an Option.
    2.33        “Other Stock-Based Award” means an equity-based or
equity-related Award not otherwise described by the terms of this Plan that is
granted pursuant to Article 12.     2.34        “Participant” means any eligible
individual as set forth in Article 5 to whom an Award is granted.    
2.35        “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.     2.36        “Performance Measures”
means measures, as described in Article 14, upon which performance goals are
based and that are approved by the Company’s shareholders pursuant to this Plan
in order to qualify Awards as Performance-Based Compensation.     2.37       
“Performance Period” means the period of time during which pre-established
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.     2.38        “Performance Share” means an
Award granted to a Participant pursuant to Article 10.     2.39       
“Performance Unit” means an Award granted to a Participant pursuant to
Article 11.     2.40        “Period of Restriction” means the period when
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture (based on the passage of time, the achievement of performance goals
or upon the occurrence of other events as determined by the Committee, in its
discretion) as provided in Articles 8 and 9.     2.41        “Person” shall have
the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.     2.42        “Plan” means The Shaw Group Inc. 2008
Omnibus Incentive Plan, as the same may be amended from time to time.


4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  2.43        “Plan Year” means the Company’s fiscal year.     2.44       
“Prior Plans” means The Shaw Group Inc. 2001 Employee Incentive Compensation
Plan, as amended and restated through November 2, 2007 and the 2005 Non-Employee
Director Stock Incentive Plan, as amended and restated through November 2, 2007.
    2.45        “Restricted Stock” means an Award granted to a Participant
pursuant to Article 9.     2.46        “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Article 9 that represents an unfunded and
unsecured promise to deliver Shares, some other form of payment, or a
combination thereof in accordance with the terms of the applicable Award
Agreement.     2.47        “Share” means a share of common stock of the Company,
no par value per share.     2.48        “Stock Appreciation Right” or “SAR”
means an Award designated as an SAR pursuant to the terms of Article 7.    
2.49        “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than 50% by reason of stock ownership or otherwise.    
2.50        “Third-Party Service Provider” means any consultant, agent, advisor
or independent contractor who renders services to the Company, a Subsidiary or
an Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

 
Article 3. Administration
 
3.1       General.  The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, any Affiliate or Subsidiary, and all other interested
individuals.
 
3.2       Authority of the Committee.  Subject to any express limitations set
forth in the Plan, the Committee shall have full and exclusive discretionary
power and authority to take such actions as it deems necessary and advisable
with respect to the administration of the Plan including, but not limited to,
the following:
 

  (a)  To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award, and the number
of Shares subject to an Award;     (b)  To construe and interpret the Plan and
Awards granted under it, and to establish, amend, and revoke rules and
regulations for its administration. The Committee, in the exercise of this
power, may correct any defect, omission or inconsistency in the Plan or in an
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;     (c)  To approve forms of Award
Agreements for use under the Plan;     (d)  To determine Fair Market Value of a
Share in accordance with Section 2.19 of the Plan;     (e)  To amend the Plan or
any Award Agreement as provided in the Plan;     (f)  To adopt sub-plans and/or
special provisions applicable to stock awards regulated by the laws of a
jurisdiction other than and outside of the United States. Such sub-plans and/or
special provisions may take precedence over other provisions of the Plan, but
unless otherwise superseded by the terms of such sub-plans and/or special
provisions, the provisions of the Plan shall govern;


5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  (g)  To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Board;     (h)  To determine whether Awards will be settled in shares of common
stock, cash or in any combination thereof;     (i)  To determine whether Awards
will be adjusted for Dividend Equivalents;     (j)  To establish a program
whereby Participants designated by the Committee may reduce compensation
otherwise payable in cash in exchange for Awards under the Plan;     (k)  To
authorize a program permitting eligible Participants to surrender outstanding
Awards in exchange for newly granted Awards;     (l)  To impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares, including, without limitation, (i) restrictions
under an insider trading policy and (ii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers; and     (m)  To
provide, either at the time an Award is granted or by subsequent action, that an
Award shall contain as a term thereof, a right, either in tandem with the other
rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Company, a number of Shares, cash or a
combination thereof, the amount of which is determined by reference to the value
of Shares.

 
3.3       Delegation.  The Committee may delegate to one or more of its members
or to one or more officers of the Company or any Subsidiary or Affiliate or to
one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards; and
(b) determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
 
Article 4. Shares Subject to This Plan and Maximum Awards
 
4.1       Number of Shares Authorized and Available for Awards.  The number of
Shares authorized and available for Awards under the Plan shall be determined in
accordance with the following provisions:
 

  (a)  Subject to adjustment as provided in Section 4.4 of the Plan, the maximum
number of Shares available for issuance under the Plan shall be 4.5 million
Shares plus the number of Shares subject to Awards outstanding under the Prior
Plans as of Effective Date but only to the extent that such outstanding Awards
are forfeited, expire or otherwise terminate without the issuance of such
Shares. To the extent that a Share is issued pursuant to the grant or exercise
of a Full Value Award, it shall reduce the number of Shares reserved under the
Plan by 1.57 Shares, and to the extent that a Share is issued pursuant to the
grant or exercise of an Award other than a Full Value Award, it shall reduce the
number of Shares reserved under the Plan by 1.00 Share.     (b)  The maximum
number of Shares that may be issued pursuant to ISOs under the Plan shall be
4.5 million Shares.

 
4.2       Share Usage.  Shares covered by an Award shall be counted as used only
to the extent they are actually issued; provided, however, the full number of
Stock Appreciation Rights granted that are to be settled by the issuance of
Shares shall be counted against the number of Shares available for award under
the Plan, regardless of the number of Shares actually issued upon settlement of
such Stock Appreciation Rights and the full number of Options granted that are
exercised and settled by the issuance of Shares shall be counted against the
number of Shares available for award under the Plan, regardless of the number of
Shares actually issued upon exercise of such


6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Options. Further, any Shares withheld to satisfy tax withholding obligations on
Awards issued under the Plan and Shares tendered to pay the exercise price of
Awards under the Plan will no longer be eligible to be returned as available
Shares under the Plan. Any Shares related to Awards under this Plan that
terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of the Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares shall be available again for grant under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.
 
4.3       Annual Award Limits.  Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits, as adjusted pursuant to
Sections 4.4 and 20.2, shall apply to grants of such Awards under this Plan:
 

  (a)  Options and SARs:  The maximum aggregate number of Shares subject to
Options and SARs granted to any one Participant in any one Plan Year shall be
2.5 million.     (c)  Restricted Stock and Restricted Stock Units:  The maximum
aggregate number of Shares subject to Restricted Stock and Restricted Stock
Units granted to any one Participant in any one Plan Year shall be 500,000.    
(e)  Performance Units:  The maximum aggregate amount awarded or credited with
respect to Performance Units to any one Participant in any one Plan Year may not
exceed $2,000,000 determined as of the date of payout.     (f)  Performance
Shares:  The maximum aggregate number of Shares subject to Performance Shares
that a Participant may receive in any one Plan Year shall be 100,000 Shares
determined as of the date of payout.     (g)  Cash-Based Awards:  The maximum
aggregate amount awarded or credited with respect to Cash-Based Awards to any
one Participant in any one Plan Year may not exceed $10 million determined as of
the date of payout.     (h)  Other Stock-Based Awards:  The maximum aggregate
number of Shares subject to an Other Stock-Based Awards to any one Participant
in any one Plan Year may not exceed 100,000 Shares determined as of the date of
payout.

 
4.4       Adjustments in Authorized Shares.  Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:
 

  (a)  In the event of any corporate event or transaction (including, but not
limited to, a change in the Shares of the Company or the capitalization of the
Company), such as a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind or other like change in capital structure, number of outstanding Shares or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits and other value
determinations applicable to outstanding Awards; provided that the Committee, in
its sole discretion, shall determine the methodology or manner of making such
substitution or adjustment.     (b)  The Committee, in its sole discretion, may
also make appropriate adjustments in the terms of any Awards under this Plan to
reflect or related to such changes or distributions and to modify any other
terms of outstanding Awards, including modifications of performance goals and
changes in the length of Performance Periods.


7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  (c)  The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.     (d) 
Subject to the provisions of Article 19 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock or reorganization upon such terms and conditions as it may
deem appropriate, subject to compliance with the rules under Code Sections 422
and 424, as and where applicable.

 
Article 5. Eligibility and Participation
 
5.1       Eligibility.  Individuals eligible to participate in this Plan include
all Employees, Directors and Third-Party Service Providers.
 
5.2       Actual Participation.  Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.
 
Article 6. Stock Options
 
6.1       Grant of Options.  Subject to the terms and provisions of this Plan,
an Option may be granted to a Participant in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee,
in its sole discretion.
 
6.2       Option Award Agreement.  Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the term of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine that are not inconsistent with the terms of this Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or an NQSO.
 
6.3       Option Price.  The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must be at least equal to
100% of the FMV of a Share as of the Option’s Grant Date, subject to adjustment
as provided for under Section 4.4.
 
6.4       Term of Option.  The term of an Option granted to a Participant shall
be determined by the Committee, in its sole discretion; provided, however, no
Option shall be exercisable later than the tenth anniversary date of its grant.
Notwithstanding the foregoing, for Nonqualified Stock Options granted to
Participants outside the United States, the Committee has the authority to grant
Nonqualified Stock Options that have a term greater than ten years.
 
6.5       Exercise of Option.  An Option shall be exercisable at such times and
be subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.
 
6.6       Payment.  An Option shall be exercised by the delivery of a notice of
exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares. A condition of the issuance of the Shares as to which an
Option shall be exercised shall be the payment of the Option Price. The Option
Price of any exercised Option shall be payable to the Company in accordance with
one of the following methods:
 

  (a)  In cash or its equivalent;     (b)  By tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the Option Price;     (c)  By a
cashless (broker-assisted) exercise;


8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  (d)  By any combination of (a), (b) and (c); or     (e)  Any other method
approved or accepted by the Committee in its sole discretion.

 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option. Unless otherwise determined by the Committee,
all payments under all of the methods indicated above shall be paid in United
States dollars or Shares, as applicable.
 
6.7       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall have the right to exercise an Option
following termination of the Participant’s employment or provision of services
to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options, and may reflect distinctions based on the reasons for
termination.
 
6.8       Special Rules Regarding ISOs.  Notwithstanding any provision of the
Plan to the contrary, an Option granted in the form of an ISO to a Participant
shall be subject to the following rules:
 

  (a)  Special ISO definitions:

 

  (i)  “Parent Corporation” shall mean as of any applicable date a corporation
in respect of the Company that is a parent corporation within the meaning of
Code Section 424(e).     (ii)  “ISO Subsidiary” shall mean as of any applicable
date any corporation in respect of the Company that is a subsidiary corporation
within the meaning of Code Section 424(f).     (iii)  A “10% Owner” is an
individual who owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or its Parent
Corporation or any ISO Subsidiary.

 

  (b)  Eligible employees.  An ISO may be granted solely to eligible Employees
of the Company, Parent Corporation, or ISO Subsidiary.     (c)  Specified as an
ISO.  An Award Agreement evidencing the grant of an ISO shall specify that such
grant is intended to be an ISO.     (d)  Option price.  The Option Price of an
ISO granted shall be determined by the Committee in its sole discretion and
shall be specified in the Award Agreement; provided, however, the Option Price
must be at least equal 100% of the Fair Market Value of a Share as of the ISO’s
Grant Date (in the case of 10% owners, the Option Price may not be not less than
110% of such Fair Market Value), subject to adjustment provided for under
Section 4.4.     (e)  Right to exercise.  Any ISO granted to a Participant shall
be exercisable during his or her lifetime solely by such Participant.     (f) 
Exercise period. The period during which a Participant may exercise an ISO shall
not exceed ten years (five years in the case of a Participant who is a 10%
owner) from the date on which the ISO was granted.     (g)  Termination of
employment.  In the event a Participant terminates employment due to death or
Disability, the Participant (or, in the case of death, the person(s) to whom the
Option is transferred by will or the laws of descent and distribution) shall
have the right to exercise the Participant’s ISO award during the period
specified in the applicable Award Agreement solely to the extent the Participant
had the right to exercise the ISO on the date of his death or Disability; as
applicable, provided, however that such period may not exceed one year from the
date of such termination of employment or if shorter, the remaining term of the
ISO. In the event a Participant terminates employment for reasons other than
death or disability, the Participant shall have the right to exercise the
Participant’s ISO during the period specified in the applicable Award Agreement
solely to the extent the Participant had the right to


9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  exercise the ISO on the date of such termination of employment; provided,
however, that such period may not exceed three months from the date of such
termination of employment or if shorter, the remaining term of the ISO.

 

  (h)  Dollar limitation.  To the extent that the aggregate Fair Market Value of
(a) the Shares with respect to which Options designated as Incentive Stock
Options plus (b) the shares of stock of the Company, Parent Corporation and any
ISO Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and any Affiliate and Subsidiary exceeds
$100,000, such Options shall be treated as Nonqualified Stock Options. For
purposes of the preceding sentence, (a) Options shall be taken into account in
the order in which they were granted, and (b) the Fair Market Value of the
Shares shall be determined as of the time the Option or other incentive stock
option is granted.

 

  (i)  Duration of plan.  No ISO may be granted more than ten years after the
earlier of (a) adoption of this Plan by the Board and (b) the Effective Date.  
  (j)  Notification of disqualifying disposition.  If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within 30 days thereof.
The Company shall use such information to determine whether a disqualifying
disposition as described in Code section 421(b) has occurred.

 

  (k)  Transferability.  No ISO may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided, however, at the discretion of the Committee,
an ISO may be transferred to a grantor trust under which Participant making the
transfer is the sole beneficiary.

 
Article 7. Stock Appreciation Rights
 
7.1       Grant of SARs.  Subject to the terms and conditions of this Plan, an
SAR may be granted to a Participant in such number, and upon such terms, and at
any time and from time to time as shall be determined by the Committee, in its
sole discretion.
 
7.2       SAR Award Agreement.  Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, the number of
shares to which the SAR pertains, the conditions upon which the SAR shall become
vested and exercisable, and such other provisions as the Committee shall
determine that are not inconsistent with the terms of this Plan.
 
7.3       Grant Price.  The Grant Price for each grant of an SAR shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Grant Price must be at least equal to 100% of the FMV of
a Share as of the Grant Date, subject to adjustment as provided for under
Section 4.4.
 
7.4       Term of SAR.  The term of an SAR granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no SAR
shall be exercisable later than the tenth anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten years.
 
7.5       Exercise of SAR.  An SAR shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.
 
7.6       Notice of Exercise.  An SAR shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the SAR is to be exercised.


10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
7.7       Settlement of SARs.  Upon the exercise of an SAR, pursuant to a notice
of exercise properly completed and submitted to the Company in accordance with
Section 7.6, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:
 

  (a)  The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price.     (b)  The number of Shares with respect to which the
SAR is exercised.

 
7.8       Form of Payment.  Payment, if any, with respect to an SAR settled in
accordance with Section 7.7 of the Plan shall be made in accordance with the
terms of the applicable Award Agreement. If payment is made in Shares, then
subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise (including satisfaction of any
applicable tax withholding), the Company shall deliver to the Participant
evidence of book entry Shares, or upon the Participant’s request, Share
certificates in an appropriate amount based upon the number of Shares issued
under the SAR.
 
7.9       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company or any Affiliate or Subsidiary, as the case may be. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with Participants, need not be uniform among
all SARs issued pursuant to this Article 7, and may reflect distinctions based
on the reasons for termination.
 
Article 8. Restricted Stock
 
8.1       Grant of Restricted Stock.  Subject to the terms and provisions of
this Plan, Restricted Stock may be granted to a Participant in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion.
 
8.2       Restricted Stock Award Agreement.  Each Restricted Stock grant shall
be evidenced by an Award Agreement that shall specify the number of Shares of
Restricted Stock granted, the Period of Restriction, and such other provisions
as the Committee shall determine that are not inconsistent with the terms of
this Plan.
 
8.3       Other Restrictions.  The Committee shall impose such other conditions
or restrictions on any grant of Restricted Stock granted as it may deem
advisable including, without limitation, one or more of the following:
 

  (a)  A requirement that a Participant pay a stipulated purchase price for each
Share of Restricted Stock;     (b)  Restrictions based upon the achievement of
specific performance goals;     (c)  Time-based restrictions on vesting
following the attainment of the performance goals;     (d)  Time-based
restrictions; or     (e)  Restrictions under applicable laws and restrictions
under the requirements of any stock exchange or market on which such Shares are
listed or traded.

 
8.4       Issuance of Shares.  To the extent deemed appropriate by the
Committee, the Company may retain the certificates representing Shares of
Restricted Stock in the Company’s possession until such time as all conditions
or restrictions applicable to such Shares have been satisfied or lapse. Shares
of Restricted Stock covered by each Restricted Stock grant shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapsed (including satisfaction of any
applicable tax withholding obligations); provided that subject to any governing
rules or regulations, as soon as practicable after such Shares become freely
transferable, the Company shall deliver to the Participant evidence of book
entry Shares, or upon the Participant’s request, Share certificates in an
appropriate amount.
 
8.5       Certificate Legend.  In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion: The sale or
transfer of Shares of stock represented by this certificate, whether voluntary,
involuntary, or by operation of law, is subject to certain


11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



restrictions on transfer as set forth in The Shaw Group Inc. 2008 Omnibus
Incentive Plan, and in the associated Award Agreement. A copy of this Plan and
such Award Agreement may be obtained from The Shaw Group Inc.
 
8.6       Voting Rights.  Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, a Participant holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction.
 
8.7       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall vest in or forfeit a Restricted Stock grant
following termination of the Participant’s employment with or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock and may reflect distinctions based
on the reasons for termination.
 
Article 9. Restricted Stock Units
 
9.1       Grant of Restricted Stock Units.  Subject to the terms and provisions
of this Plan, Restricted Stock Units may be granted to a Participant in such
number, and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion. A grant of a Restricted
Stock Unit or Restricted Stock Units shall not represent the grant of Shares but
shall represent a promise to deliver a corresponding number of Shares based upon
the completion of service, performance conditions, or such other terms and
conditions as specified in the applicable Award Agreement over the Restriction
Period.
 
9.2       Restricted Stock Unit Award Agreement.  Each grant of Restricted Stock
Units shall be evidenced by an Award Agreement that shall specify the number of
the number of Restricted Stock Units granted, the Period of Restriction, and
such other provisions as the Committee shall determine that are not inconsistent
with the terms of this Plan.
 
9.3       Other Restrictions.  The Committee shall impose such other conditions
or restrictions on any grant of Restricted Stock Units as it may deem advisable
including, without limitation, one or more of the following:
 

  (a)  A requirement that a Participant pay a stipulated purchase price for each
Restricted Stock Unit;     (b)  Restrictions based upon the achievement of
specific performance goals;     (c)  Time-based restrictions on vesting
following the attainment of the performance goals;     (d)  Time-based
restrictions; and/or     (e)  Restrictions under applicable laws or under the
requirements of any stock exchange on which Shares are listed or traded.

 
9.4       Voting Rights.  A Participant shall have no voting rights with respect
to any Restricted Stock Units granted hereunder.
 
9.5       Settlement and Payment Restricted Stock Units.  Unless otherwise
elected by the Participant or otherwise provided for in the Award Agreement,
Restricted Stock Units shall be settled upon the date such Restricted Stock
Units vest. Such settlement may be made in Shares, cash or a combination
thereof, as specified in the Award Agreement. If Restricted Stock Units are
settled in Shares, then as soon as practicable following the date of settlement
the Company shall deliver to the Participant evidence of book entry Shares, or
upon the Participant’s request, Share certificates in an appropriate amount.
 
9.6       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall vest in or forfeit Restricted Stock Units
following termination of the Participant’s employment with or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all grants of Restricted Stock Units, and may reflect distinctions
based on the reasons for termination.


12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Article 10. Performance Shares
 
10.1       Grant of Performance Shares.  Subject to the terms and provisions of
this Plan, Performance Shares may be granted to a Participant in such number,
and upon such terms and at any time and from time to time as shall be determined
by the Committee, in its sole discretion.
 
10.2       Performance Share Award Agreement.  Each grant of Performance Shares
shall be evidenced by an Award Agreement that shall specify the number of
Performance Shares granted, the Performance Period over which such Performance
Shares may be earned, the applicable performance measures and performance goals
and such other provisions as the Committee shall determine that are not
inconsistent with the terms of this Plan.
 
10.3       Value of Performance Shares.  Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period, shall
determine the number of Performance Shares that shall be paid to a Participant.
 
10.4       Earning of Performance Shares.  After the applicable Performance
Period has ended, the number of Performance Shares earned by the Participant
over the Performance Period shall be determined as a function of the extent to
which the applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.
 
10.5       Form and Timing of Payment of Performance Shares.  The Committee
shall pay at the close of the applicable Performance Period, or as soon as
practicable thereafter, any earned Performance Shares in the form of cash or in
Shares or in a combination thereof, as specified in a Participant’s Award
Agreement. Any Shares paid to a Participant under this Section 10.5 may be
subject to any restrictions deemed appropriate by the Committee. If Performance
Shares are settled in Shares, then as soon as practicable following the date of
settlement the Company shall deliver to the Participant evidence of book entry
Shares, or upon the Participant’s request, Share certificates in an appropriate
amount.
 
10.6       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall vest in or forfeit Performance Shares
following termination of the Participant’s employment with or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Performance Shares issued pursuant to this Plan, and
may reflect distinctions based on the reasons for termination.
 
Article 11. Performance Units
 
11.1       Grant of Performance Units.  Subject to the terms and provisions of
this Plan, Performance Units may be granted to a Participant in such number, and
upon such terms and at any time and from time to time as shall be determined by
the Committee, in its sole discretion.
 
11.2       Performance Share Award Agreement.  Each grant of Performance Units
shall be evidenced by an Award Agreement that shall specify the number of
Performance Shares granted, the Performance Period over which such Performance
Units may be earned, the applicable performance measures and performance goals
and such other provisions as the Committee shall determine that are consistent
with the terms of this Plan.
 
11.3       Value of Performance Units.  Each Performance Unit shall have an
initial notional value equal to a dollar amount determined by the Committee, in
its sole discretion. The Committee shall set performance goals in its discretion
that, depending on the extent to which they are met over the specified
Performance Period, will determine the number of Performance Units that shall be
settled and paid to the Participant.
 
11.4       Earning of Performance Units.  After the applicable Performance
Period has ended, the number of Performance Shares earned by the Participant
over the Performance Period shall be determined as a function of the extent to
which the applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.
 
11.5       Form and Timing of Payment of Performance Units.  The Committee shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of


13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



cash or in Shares or in a combination thereof, as specified in a Participant’s
Award Agreement. Any Shares paid to a Participant under this Section 11.5 may be
subject to any restrictions deemed appropriate by the Committee. If Performance
Units are settled in Shares, then as soon as practicable following the date of
settlement the Company shall deliver to the Participant evidence of book entry
Shares, or upon the Participant’s request, Share certificates in an appropriate
amount.
 
11.6       Termination of Employment.  Each Award Agreement shall set forth the
extent to which a Participant shall vest in or forfeit Performance Shares
following termination of the Participant’s employment with or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Performance Shares issued pursuant to this Plan, and
may reflect distinctions based on the reasons for termination.
 
Article 12. Cash-Based Awards and Other Stock-Based Awards
 
12.1       Other Cash-Based and Stock-Based Awards.  The Committee may grant
other types of equity-based or equity-related Awards not otherwise described by
the terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares. In addition, the Committee, at any time and from time to time, may
grant Cash-Based Awards to a Participant in such amounts and upon such terms as
the Committee shall determine, in its sole discretion.
 
12.2       Value of Cash-Based Awards and Other Stock-Based Awards.  Each Other
Stock-Based Award shall be expressed in terms of Shares or units based on
Shares, as determined by the Committee, in its sole discretion. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee, in its sole discretion. If the Committee exercises its discretion to
establish performance goals, the value of Cash-Based Awards that shall be paid
to the Participant will depend on the extent to which such performance goals are
met.
 
12.3       Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment,
if any, with respect to Cash-Based Awards and Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
 
12.4       Termination of Employment.  The Committee shall determine the extent
to which the Participant shall vest in or forfeit Cash-Based Awards and Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company or any Affiliate or Subsidiary, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee and may be included in an agreement entered into with each
Participant, but need not be uniform among all Cash-Based Awards or Other
Stock-Based Awards, and may reflect distinctions based on the reasons for
termination.
 
Article 13. Transferability of Awards and Shares
 
13.1       Transferability of Awards.  Except as provided in Section 13.2,
during a Participant’s lifetime, Options shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution or, subject to the consent of the Committee, pursuant
to a domestic relation order entered into by a court of competent jurisdiction;
no Awards shall be subject, in whole or in part, to attachment, execution or
levy of any kind; and any purported transfer in violation of this Section 13.1
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable or Shares deliverable in the event of, or following, the Participant’s
death may be provided.
 
13.2       Committee Action.  Except as provided in Section 6.8(k), the
Committee may, in its discretion, determine that notwithstanding Section 13.1,
any or all Awards shall be transferable, without compensation to the transferor,
to and exercisable by such transferees, and subject to such terms and
conditions, as the Committee may deem appropriate; provided, however, no Award
may be transferred for value without shareholder approval.
 
13.3       Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding


14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such Shares
are then listed or traded or under any blue sky or state securities laws
applicable to such Shares.
 
Article 14. Performance Measures
 
14.1       Performance Measures.  The performance goals upon which the payment
or vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
 

  (a)  Net earnings or net income (before or after taxes);     (b)  Earnings per
share;     (c)  Net sales or revenue growth;     (d)  Net operating profit;    
(e)  Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);     (f)  Cash flow (including, but
not limited to, operating cash flow, free cash flow, cash flow return on equity,
and cash flow return on investment);     (g)  Earnings before or after taxes,
interest, depreciation, and/or amortization;     (h)  Gross or operating
margins;     (i)  Productivity ratios;     (j)  Share price (including, but not
limited to, growth measures and total shareholder return);     (k)  Expense
targets;     (l)  Cost reduction or savings;     (m)  Performance against
operating budget goals;     (n)  Margins;     (o)  Operating efficiency;    
(p)  Market share;     (q)  Customer satisfaction;     (r)  Working capital
targets;     (s)  Economic value added or EVA® (net operating profit after tax
minus the sum of capital multiplied by the cost of capital);     (t)  Completion
of securities offering; and     (u)  Completion of corporate refinancing.

 
Any Performance Measure(s) may be used to measure the performance of the
Company, any Subsidiary or Affiliate as a whole or any business unit of the
Company, any Subsidiary or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 14.
 
14.2       Evaluation of Performance.  The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting


15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



principles, or other laws or provisions affecting reported financial results,
(d) any reorganization and restructuring programs, (e) Extraordinary Items,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.
 
14.3       Adjustment of Performance-Based Compensation.  Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines, in its sole discretion.
 
14.4       Committee Discretion.  In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.1.
 
Article 15. Nonemployee Director Awards
 
15.1       Awards to Nonemployee Directors.  The Board or Committee shall
determine and approve all Awards to Nonemployee Directors. The terms and
conditions of any grant of any Award to a Nonemployee Director shall be set
forth in an Award Agreement.
 
15.2       Awards in Lieu of Fees.  The Board or Committee may permit a
Nonemployee Director the opportunity to receive an Award in lieu of payment of
all or a portion of future director fees (including but not limited to cash
retainer fees and meeting fees) or other types Awards pursuant to such terms and
conditions as the Board or Committee may prescribe and set forth in an
applicable sub-plan or Award Agreement.
 
Article 16. Dividend Equivalents
 
The Committee may grant dividend equivalents to a Participant based on the
dividends declared on Shares that are subject to any Award granted to the
Participant with such dividend equivalents credited to the Participant as of the
applicable dividend payment dates that occur during a period determined by the
Committee. Such dividend equivalents shall be converted to and paid in cash or
additional Shares or Awards by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding any provision
to the contrary, the Committee shall not grant dividend equivalents to a
Participant based on dividends declared on Shares that are subject to any
Options or SARs granted to the Participant.
 
Article 17. Beneficiary Designation
 
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator or legal representative.
 
Article 18. Rights of Participants
 
18.1       Employment.  Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company, any Subsidiary
or Affiliate, to terminate any Participant’s employment with the Company, any
Subsidiary or Affiliate at any time or for any reason not prohibited by law or
(b) confer upon any Participant any right to continue his employment or service
as a Director or Third-Party Service Provider for any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Subsidiary or Affiliate and,
accordingly, subject to Articles 3 and 20, this Plan and the benefits hereunder
may be terminated at any time in the sole and exclusive discretion of the
Committee without giving rise to any liability on the part of the Company, any
Subsidiary or Affiliate.


16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
18.2       Participation.  No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
18.3       Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
 
Article 19. Change of Control
 
19.1       Change of Control of the Company.  Notwithstanding any other
provision of this Plan to the contrary, the provisions of this Article 19 shall
apply in the event of a Change of Control, unless otherwise determined by the
Committee in connection with the grant of an Award as reflected in the
applicable Award Agreement.
 

  (a)  Outstanding Options and SARs exchanged for Replacement Awards.  Upon a
Change of Control, if an Award meeting the requirements of Section 19.2 (a
“Replacement Award”) is provided to a Participant to replace the Participant’s
then outstanding Options or Stock Appreciation Rights (the “Replaced Award”),
then the Replaced Award shall be deemed cancelled and shall have no further
force or effect and the Company shall have no further obligation with respect to
the Replaced Award.     (b)  Outstanding Options and SARs not exchanged for
Replacement Awards.  Upon a Change of Control, to the extent a Participant’s
then-outstanding Options and Stock Appreciation Rights are not exchanged for
Replacement Awards as provided for in paragraph (a) above, then such Options and
Stock Appreciation Rights shall immediately become fully vested and exercisable.
    (c)  Service-Based Outstanding Awards other than Options and SARs.  Upon a
Change of Control, all then-outstanding Awards, other than Options and SARs,
that are not vested and as to which vesting depends solely on the satisfaction
of a service obligation by a Participant to the Company, or any Subsidiary or
Affiliate shall vest in full and be free of restrictions related to the vesting
or transferability of such Awards.     (d)  Other Awards.  Upon a Change of
Control, the treatment of then-outstanding Awards not subject to subparagraphs
(a), (b), or (c) above shall be determined by the terms and conditions set forth
in the applicable Award Agreement.     (e)  Committee Discretion Regarding
Treatment of Awards Not Exchanged for Replacement Awards. Except to the extent
that a Replacement Award is provided to the Participant, the Committee may, in
its sole discretion:

 

  (i)  Determine that any or all outstanding Awards granted under the Plan,
whether or not exercisable or vested, shall be canceled and terminated and that
in connection with such cancellation and termination the holder of such Award
may receive for each Share of Common Stock subject to such Awards a cash payment
(or the delivery of shares of stock, other securities or a combination of cash,
stock and securities equivalent to such cash payment) equal to the excess, if
any, of the consideration received by shareholders of the Company in respect of
a Share of Common Stock in connection with such transaction over the purchase
price per Share, if any, under such Award multiplied by the number of Shares of
Common Stock subject to such Award; provided that if such product is zero or
less, the Awards shall be canceled and terminated without payment therefore, or

 

    (ii)  Provide that the period to exercise Options or Stock Appreciation
Rights shall be extended (but not beyond the expiration date of such Option or
Stock Appreciation Right).

 
19.2       Replacement Awards.  An Award shall qualify as a Replacement Award
if: (i) it has a value at least equal to the value of the Replaced Award as
determined by the Committee in its sole discretion; (ii) it relates to publicly
traded equity securities of the Company or its successor in the Change of
Control or another entity that is affiliated with the Company or its successor
following the Change of Control; and (iii) its other terms and conditions are
not less favorable to the Participant than the terms and conditions of the
Replaced Award (including the


17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



provisions that would apply in the event of a subsequent Change of Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 19.2 are satisfied shall be made by the Committee, as constituted
immediately before the Change of Control, in its sole discretion.
 
19.3       Termination of Employment.  Upon a termination of employment of a
Participant occurring in connection with or during the period of two years after
such Change of Control, other than for Cause, (i) all Replacement Awards held by
the Participant shall become fully vested and (if applicable) exercisable and
free of restrictions, and (ii) all Options and Stock Appreciation Rights held by
the Participant immediately before the termination of employment that the
Participant held as of the date of the Change of Control or that constitute
Replacement Awards shall remain exercisable for not less than one year following
such termination or until the expiration of the stated term of such Option or
Stock Appreciation Right, whichever period is shorter; provided that if the
applicable Award Agreement provides for a longer period of exercisability, that
provision shall control.
 
Article 20. Amendment and Termination
 
20.1       Amendment and Termination of the Plan.
 

  (a)      Subject to subparagraphs (b) and (c) of this Section 20.1 and
Section 20.3 of the Plan, the Board may at any time terminate the Plan.

 

  (b)      Except as provided for in Section 4.4, the terms of an outstanding
Award may not be amended to reduce the Option Price of an outstanding Option or
to reduce the Grant Price of an outstanding SAR or cancel an outstanding Option
or SAR in exchange for cash, other Awards or Options or SARs with an Option
Price or Grant Price, as applicable, that is less than the Option Price of the
cancelled Option or the Grant Price of the cancelled SAR without shareholder
approval.

 

  (c)      Notwithstanding the foregoing, no amendment of this Plan shall be
made without shareholder approval if shareholder approval is required pursuant
to rules promulgated by any stock exchange or quotation system on which Shares
are listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

 

  20.2        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 14.3, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 20.2 without further consideration or action.

 
20.3       Awards Previously Granted.  Notwithstanding any other provision of
this Plan to the contrary, other than Sections 20.2 and 20.4, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.
 
20.4       Amendment to Conform to Law.  Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 20.4
to the Plan and any Award without further consideration or action.


18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Article 21. Withholding
 
21.1       Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy applicable federal, state, and local tax
withholding requirements, domestic or foreign, with respect to any taxable event
arising as a result of this Plan but in no event shall such deduction or
withholding or remittance exceed the minimum statutory withholding requirements.
 
21.2       Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
upon the settlement of Restricted Stock Units, or upon the achievement of
performance goals related to Performance Shares, or any other taxable event
arising as a result of an Award granted hereunder (collectively and individually
referred to as a “Share Payment”), a Participant may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold from a Share Payment the number of
Shares having a Fair Market Value on the date the withholding is to be
determined equal to the minimum statutory withholding requirement but in no
event shall such withholding exceed the minimum statutory withholding
requirement. All such elections shall be irrevocable, made in writing, and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
 
Article 22. Successors
 
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 23. General Provisions
 
23.1       Forfeiture Events.
 

  (a)  The Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting of an Award.
Such events may include, but shall not be limited to, termination of employment
for Cause, termination of the Participant’s provision of services to the
Company, Affiliate or Subsidiary, violation of material Company, Affiliate or
Subsidiary policies, breach of noncompetition, confidentiality or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
any Affiliate or Subsidiary.     (b)  If any of the Company’s financial
statements are required to be restated resulting from errors, omissions, or
fraud, the Committee may (in its sole discretion, but acting in good faith), but
shall not be obligated to, direct that the Company recover all or a portion of
any Award granted or paid to a Participant with respect to any fiscal year of
the Company the financial results of which are negatively affected by such
restatement. The amount to be recovered from the Participant shall be the amount
by which the Award exceeded the amount that would have been payable to the
Participant had the financial statements been initially filed as restated, or
any greater or lesser amount (including, but not limited to, the entire Award)
that the Committee shall determine. In no event shall the amount to be recovered
by the Company be less than the amount required to be repaid or recovered as a
matter of law (including but not limited to amounts that are required to be
recovered or forfeited under Section 304 of the Sarbanes-Oxley Act of 2002). The
Committee shall determine whether the Company shall effect any such recovery:
(i) by seeking repayment from the Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Participant under
any compensatory plan, program or arrangement maintained by the Company, an
Affiliate or any Subsidiary, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices or (iv) by any
combination of the foregoing.


19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
23.2       Legend.  The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
 
23.3       Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
23.4       Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
 
23.5       Requirements of Law.  The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
23.6       Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
 

  (a)  Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and     (b)  Completion of any
registration or other qualification of the Shares under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

 
23.7       Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
23.8       Investment Representations.  The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
23.9       Employees Based Outside of the United States.  Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors or Third-Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:
 

  (a)  Determine which Affiliates and Subsidiaries shall be covered by this
Plan;     (b)  Determine which Employees, Directors or Third-Party Service
Providers outside the United States are eligible to participate in this Plan;  
  (c)  Modify the terms and conditions of any Award granted to Employees,
Directors or Third-Party Service Providers outside the United States to comply
with applicable foreign laws;     (d)  Establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable. Any subplans and modifications to Plan terms and
procedures established under this Section 20.9 by the Committee shall be
attached to this Plan document as appendices; and     (e)  Take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals.

 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
 
23.10       Uncertificated Shares.  To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.


20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
23.11       Unfunded Plan.  Participants shall have no right, title or interest
whatsoever in or to any investments that the Company, its Subsidiaries or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be, and no
special or separate fund shall be established, and no segregation of assets
shall be made to assure payment of such amounts except as expressly set forth in
this Plan.
 
23.12       No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
23.13       Retirement and Welfare Plans.  Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and nonqualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.
 
23.14       Deferred Compensation.  If a Participant is a “specified employee”
as defined under Code Section 409A and the Participant’s Award is to be settled
on account of the Participant’s separation from service (for reasons other than
death) and such Award constitutes “deferred compensation” as defined under Code
Section 409A, then any portion of the Participant’s Award that would otherwise
be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period).
 
23.15       Nonexclusivity of this Plan.  The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
23.16       No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action that such entity
deems to be necessary or appropriate.
 
23.17       Governing Law.  The Plan and each Award Agreement shall be governed
by the laws of the State of, Louisiana excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Louisiana to resolve any and all issues that may arise out of or
relate to this Plan or any related Award Agreement.
 
23.18       Delivery and Execution of Electronic Documents.  To the extent
permitted by applicable law, the Company may (i) deliver by email or other
electronic means (including posting on a web site maintained by the Company or
by a third party under contract with the Company) all documents relating to the
Plan or any Award thereunder (including without limitation, prospectuses
required by the Commission) and all other documents that the Company is required
to deliver to its security holders (including without limitation, annual reports
and proxy statements) and (ii) permit Participant’s to electronically execute
applicable Plan documents (including, but not limited to, Award Agreements) in a
manner prescribed to the Committee.
 
23.19       No Representations or Warranties Regarding Tax
Effect.  Notwithstanding any provision of the Plan to the contrary, the Company,
its Affiliates, and Subsidiaries, the Board and the Committee neither represent
nor warrant the tax treatment under any federal, state, local, or foreign laws
and regulations thereunder (individually and collectively referred to as the
“Tax Laws”) of any Award granted or any amounts paid to any Participant under


21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Plan including, but not limited to, when and to what extent such Awards or
amounts may be subject to tax, penalties and interest under the Tax Laws.
 
23.20       Indemnification.  Subject to requirements of Louisiana law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his/her own behalf, unless such loss, cost, liability or
expense is a result of his/her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individuals may
be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter
of law or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.


22